Name: Council Regulation (EC) No 2746/1999 of 17 December 1999 fixing the guide prices for the fishery products listed in Annex I, parts A, D and E of Regulation (EEC) No 3759/92 for the 2000 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 Avis juridique important|31999R2746Council Regulation (EC) No 2746/1999 of 17 December 1999 fixing the guide prices for the fishery products listed in Annex I, parts A, D and E of Regulation (EEC) No 3759/92 for the 2000 fishing year Official Journal L 331 , 23/12/1999 P. 0023 - 0025COUNCIL REGULATION (EC) No 2746/1999of 17 December 1999fixing the guide prices for the fishery products listed in Annex I, parts A, D and E of Regulation (EEC) No 3759/92 for the 2000 fishing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(1), and in particular Article 9(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 9(1) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed for each fishing year for each of the products or groups of products listed in Annex I, parts A, D and E to that Regulation;(2) According to the data available at present concerning prices for the products in question and the criteria laid down in Article 9(2) of that Regulation, these prices should be increased, maintained or decreased according to the species for the 2000 fishing year;(3) The fishing year begins on 1 January 2000 for the products covered by this Regulation; given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national parliaments in the European Union annexed to the Treaty of Amsterdam,HAS ADOPTED THIS REGULATION:Article 1The guide prices for the fishing year from 1 January to 31 December 2000 for the products listed in Annex I, parts A, D and E to Regulation (EEC) No 3759/92 and the commercial categories to which they relate are fixed in the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 388, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31.12.1994, p.15).ANNEX>TABLE>